In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1505V
                                          UNPUBLISHED


    MAIJA HARKONEN,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: October 6, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Renee Ja Gentry, Vaccine Injury Clinic, George Washington Univ. Law School,
Washington, DC, for Petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

      On September 30, 2019, Maija Harkonen filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) caused-in-fact by the trivalent influenza vaccine she received on
October 12, 2016. Petition at 1, ¶¶ 2, 18. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On September 23, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her SIRVA. On October 6, 2021, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded $86,526.34,
representing compensation in the amount of $85,000.00 for her pain and suffering and in
the amount of $1,526.34 for her past unreimbursable out-of-pocket expenses. Proffer at
1. In the Proffer, Respondent represented that Petitioner agrees with the proffered award.
Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $86,526.34, representing compensation in the amount of
$85,000.00 for her pain and suffering and in the amount of $1,526.34 for her past
unreimbursable expenses in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.2

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

MAIJA HARKONEN,                             )
                                            )
              Petitioner,                   )      No. 19-1505V
                                            )      Chief Special Master
       v.                                   )      Brian Corcoran
                                            )      SPU
SECRETARY OF HEALTH                         )
AND HUMAN SERVICES,                         )
                                            )
              Respondent.                   )
                                            )

            RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

       On September 30, 2019, Maija Harkonen (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. Respondent conceded petitioner’s entitlement to

compensation in his Rule 4(c) Report filed on September 22, 2021. ECF No. 36. Based on

Respondent’s Rule 4(c) Report, on September 23, 2021, Chief Special Master Corcoran found

petitioner entitled to compensation for her left shoulder SIRVA injury. ECF No. 37.

I.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$86,526.34. This award is comprised of $85,000.00 for pain and suffering and $1,526.34 for

past unreimbursable out-of-pocket expenses. This represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made
through a lump sum payment of $86,526.34, in the form of a check made payable to petitioner. 1

Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     DARRYL R. WISHARD
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                      s/Althea Walker Davis
                                                     ALTHEA WALKER DAVIS
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Tel: (202) 616-0515
                                                     Althea.Davis@usdoj.gov

DATED: October 6, 2021




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 2